       Case 4:14-md-02541-CW Document 1261 Filed 12/23/19 Page 1 of 4




 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                           OAKLAND DIVISION
 9
     IN RE: NATIONAL COLLEGIATE ATHLETIC                      Case No. 4:14-md-2541-CW
10   ASSOCIATION ATHLETIC GRANT-IN-AID
     CAP ANTITRUST LITIGATION
11

12
                                                              FINAL    ORDER   GRANTING
13   This Document Relates to:                                PLAINTIFFS’  MOTION   FOR
                                                              ATTORNEYS’ FEES, EXPENSES,
14   ALL ACTIONS EXCEPT                                       AND SERVICE AWARDS, AND
     Jenkins v. Nat’l Collegiate Athletic Ass’n, Case No.     TAXED COSTS
15   14-cv-02758-CW
16

17

18

19

20

21

22

23

24

25

26

27

28

      FINAL ORDER GRANTING PLS.’ MOTION FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS, AND TAXED COSTS
                                           CASE NO. 4:14-MD-02541-CW
          Case 4:14-md-02541-CW Document 1261 Filed 12/23/19 Page 2 of 4




 1             On March 26, 2019, Plaintiffs filed a Motion for Attorneys’ Fees, Expenses, and Service

 2   Awards; and a Bill of Costs. ECF Nos. 1168, 1169. On December, 6, 2019, this Court issued an Order

 3   Granting in Part Plaintiffs’ Motion for Attorneys’ Fees, Expenses, Service Awards, and Taxed Costs

 4   and Requesting Further Submission (the “Preliminary Order”). ECF No. 1259.1 The Preliminary

 5   Order ordered the parties to meet and confer and to file a joint proposed order with a proposal regarding

 6   the “a total reduction and a total fee award.” Id. at 15. Having considered the arguments of the parties,

 7   the papers submitted, including the parties’ proposed order,

 8             IT IS HEREBY ORDERED that Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Service

 9   Awards is GRANTED IN PART as follows:

10                 1. The Court HEREBY GRANTS Plaintiffs’ attorneys’ fees in the amount of

11   $31,809,895.222 to be paid to the respective Plaintiffs’ counsel firms as follows:

12                  Firm                                                                    Fees
13                  Winston & Strawn LLP                                                    $25,834,176.90
14
                    Hagens Berman Sobol Shapiro LLP                                         $2,945,198.53
15
                    Pearson, Simon & Warshaw LLP                                            $2,867,507.29
16
                    Pritzker Levine LLP                                                     $163,012.50
17

18                 2. The above-referenced attorneys’ fees award reflects the following reductions from
19   Plaintiffs’ requested attorneys’ fees:
20
                    Reductions                                                              Amount
21
                    Plaintiffs’ voluntarily identified post-trial Jenkins work              $42,571.10
22
                    Plaintiffs’ voluntarily identified damages-phase work                   $5,712.00
23

24
     1
25       This Final Order incorporates by reference all rulings in the Preliminary Order.
     2
       This figure awards attorneys’ fees incurred by Plaintiffs’s counsel in connection with the injunctive
26   relief portion of the case through October 30, 2019 (as explained previously (ECF No. 1246 at p. 4
27   n.3), Pearson, Simon & Warshaw, LLP will seek attorneys’ fees and costs incurred in connection with
     the ongoing appellate proceedings at a later date). The Court will address attorneys’ fees, expenses
28   and costs incurred by Plaintiffs’ counsel which post-date October 30, 2019 at a later date.
                                                       1
         FINAL ORDER GRANTING PLS.’ MOTION FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS, AND TAXED COSTS
                                               CASE NO. 4:14-MD-2541-CW
        Case 4:14-md-02541-CW Document 1261 Filed 12/23/19 Page 3 of 4




 1                                                                                      $4,475
                 Plaintiffs’ voluntarily identified errors in billing records
 2
                 Plaintiffs’ other voluntarily removed entries                          $20,987.89
 3
                 Amicus brief in O’Bannon by Jenkins counsel                            $124,079.12
 4
                 10% of entries identified by Defendants as “vague”                     $3,487.93
 5
                 50% of entries identified by Defendants as “media activity”            $18,158.23
 6

 7
                3. The Court also hereby HEREBY AWARDS Plaintiffs $1,393,5193 in costs and
 8
     expenses to be paid to the respective Plaintiffs’ counsel firms as follows:
 9
10                Firm                                                                  Costs & Expenses

11                Winston & Strawn LLP                                                  $1,181,628.04

12                Hagens Berman Sobol Shapiro LLP                                       $195,334.11

13                Pearson, Simon & Warshaw LLP                                          $13,339.51

14                Pritzker Levine, LLP                                                  $3,217.34

15
                4. The above-referenced award of costs and expenses reflects the following:
16

17               Costs                                                                  Amount

18               Sought in Motion, Minus Plaintiffs’ Voluntary Withdrawals              $979,475.41

19               Costs Taxed by Clerk in Bill of Costs                                  $305,476.77

20               Additional Taxed Costs Following Court’s Review                        $45,689.05

21               Costs Incurred through October 30, 2019                                $62,877.77

22
                5. Finally, the Court HEREBY AWARDS service fees of $15,000 each for plaintiffs
23
     Shawne Alston, Justine Hartman, and Martin Jenkins, and $10,000 each for Nigel Hayes and Alec
24
     James.
25

26
        3
           In the Preliminary Order, this Court listed Plaintiffs’ request for costs as $1,393,351.00, whereas
27   Plaintiffs’ request for costs actually totaled $1,393,519 (see ECF No. 1258), which is the number
     reflected in this Final Order.
28
                                                         2
      FINAL ORDER GRANTING PLS.’ MOTION FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS, AND TAXED COSTS
                                            CASE NO. 4:14-MD-2541-CW
       Case 4:14-md-02541-CW Document 1261 Filed 12/23/19 Page 4 of 4




 1
                                                                            ISTRIC
 2
            IT IS SO ORDERED.
                                                                       TES D      TC
                                                                     TA




                                                                                                O
                                                                S
 3




                                                                                                 U
                                                               ED




                                                                                                  RT
     Dated: December 23, 2019                                       By: __________________________




                                                           UNIT
 4                                                                                 TED
                                                                          GRAN M. Cousins
                                                                    Hon. Nathanael
 5                                                                  United States Magistrate Judge




                                                                                                         R NIA
 6                                                                                                   s
                                                                                         M. Cousin




                                                           NO
                                                                               thanael
                                                                      Judge Na




                                                                                                         FO
 7




                                                            RT




                                                                                                     LI
                                                                    ER




                                                               H
 8




                                                                                                A
                                                                         N                        C
 9                                                                           D IS T IC T     OF
                                                                                   R
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
      FINAL ORDER GRANTING PLS.’ MOTION FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS, AND TAXED COSTS
                                            CASE NO. 4:14-MD-2541-CW
